Citation Nr: 1024621	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of back 
injury.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for right shoulder 
disability.

8.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

9.  Entitlement to service connection for a lung disorder.

10.  Entitlement to an initial disability rating higher than 30 
percent for atopic dermatitis.

11.  Entitlement to an initial disability rating higher than 10 
percent for status post bunionectomy with osteotomy of the 
proximal metatarsal with moderate to severe hallux valgus 
deformity with degenerative changes, left foot and prominent 
hallux valgus, right foot.

12.  Entitlement to an initial compensable disability rating for 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 
1996.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the St. Petersburg, Florida Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a November 2006 rating decision, the RO denied service 
connection for right ear hearing loss, hypertension, residuals of 
back injury, right and left knee disabilities, migraine 
headaches, right shoulder disability, PTSD, and a lung disorder.  
The RO granted service connection for atopic dermatitis, and 
assigned a disability rating of 10 percent.  The RO granted 
service connection for status post bunionectomy with osteotomy of 
the proximal metatarsal with moderate to severe hallux valgus 
deformity with degenerative changes, left foot and prominent 
hallux valgus, right foot and assigned a 10 percent disability 
rating.  The RO granted service connection for left ear hearing 
loss, and assigned a noncompensable disability rating.  In an 
April 2008 rating decision, the RO increased the initial 
disability rating for atopic dermatitis to 30 percent.

The issue of service connection for sleep apnea has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issues of service connection for hypertension, migraine 
headaches, hearing loss in the right ear, and disabilities of the 
back, right knee, left knee, and right shoulder, and the issue of 
a higher rating for left ear hearing loss, are all addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  A lung disability was not shown in service or following 
service.

2.  From April 17, 2006, the Veteran's atopic dermatitis has 
affected less than 40 percent of the entire body and less than 40 
percent of exposed areas, and has been treated with topical 
corticosteroids and oral antihistamines, but not systemic 
corticosteroids or immunosuppressants.

3.  From April 17, 2006, post-surgical left foot hallux valgus 
deformity has been manifested by joint pain and diminished 
endurance.

4.  From April 17, 2006, right foot hallux valgus deformity has 
produced hammertoe deformities in the remaining four toes, along 
with joint pain and diminished endurance.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lung 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating higher than 30 percent 
for atopic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

3.  From April 17, 2006, the criteria for a 10 percent disability 
rating for status post bunionectomy with osteotomy of the 
proximal metatarsal with moderate to severe hallux valgus 
deformity with degenerative changes AND a separate 10 percent 
rating for prominent hallux valgus, right foot with hammertoe 
deformities have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280, 5282 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
May 2006 and May 2008.  In the May 2006 letter, the RO advised 
the Veteran what information and evidence was needed to 
substantiate a claim for service connection.  The RO informed the 
Veteran what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  This letter also advised the Veteran how VA determines 
disability ratings and effective dates.  A May 2008 letter 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on his employment with regard to his 
claims for higher ratings.  The notice also provided examples of 
pertinent medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) relevant to establishing 
entitlement to a disability evaluation.  The case was last 
adjudicated in a December 2009 supplemental statement of the 
case.

However, the appeal concerning his skin and hallux valgus 
disorders arises from the initial award of service connection.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for a 
service-connected disability fall under the category of "original 
claims").  

With respect to the claims that the Board is presently deciding, 
the record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment and personnel records, post service treatment 
records, reports of VA examinations, and the transcript of the 
March 2010 Travel Board before the undersigned Veterans Law 
Judge.

The Board notes that the Veteran has not had a VA examination 
concerning his claim for service connection for a lung disorder.  
However, the record does not contain lay or medical evidence 
indicating that the Veteran has a current lung disorder or 
current symptoms of a lung disorder.  Therefore, VA does not have 
a duty to obtain a medical examination or opinion regarding that 
claim.  See 38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting written argument, providing evidence, and 
testifying at a hearing.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, and 
he has done so.  Any error in the sequence of events or content 
of the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below with respect to all claims will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or fails 
to show, with respect to the claims.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).


I.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

A.	Posttraumatic Stress Disorder

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evaluation, between current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's service, 
the veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  Id.

In this case, the Veteran's service personnel records reflect 
that he received a Combat Action Ribbon.  Thus, a combat stressor 
is conceded.  

The Veteran was afforded a VA examination September 2006.  It was 
noted that the Veteran has not received any mental health 
treatment.  Following a thorough VA examination, the examiner 
noted that the Veteran suffered from no Axis I or II diagnoses.  

There is no evidence in the file, including private treatment 
records dated in 2007 and 2008 that reflect a diagnosis of or 
treatment for any psychiatric disorder. 

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

As the record fails to establish that the Veteran is diagnosed 
with PTSD, or any other psychiatric disorder, there is no basis 
upon which this claim may be granted.  Accordingly, service 
connection for PTSD is denied. 

B.	Lung Disorder

The Veteran is seeking service connection for a lung disorder.  
During service, he received treatment in February 1989 for mild 
bronchitis.  No lung disorder was noted on his August 1996 
service separation examination.  Treatment notes from 2007 and 
2008 reflect that the Veteran's private primary care physician 
did not find any evidence of lung disorder or dysfunction on 
examination.  In the March 2010 hearing, the Veteran indicated 
that he did not feel noticeably better after he quit smoking.  He 
stated that a physician sometimes said, "Hm," when listening to 
his chest, but that no lung disorder had been diagnosed.  The 
Veteran noted that he handled asbestos lagging material during 
service, and slept and worked in areas on ships where asbestos 
was present.

The Veteran has not indicated that he has difficulty breathing, 
nor that he has any other symptom attributable to a claimed lung 
disorder.  No medical professional has found that the Veteran has 
a lung disorder.  In the absence of evidence of an existing lung 
disorder, the claim for service connection for a lung disorder 
must be denied.  See Brammer, supra.


II.  Higher Initial Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A.	Atopic Dermatitis

The Veteran filed his VA compensation claim in April 2006.  In a 
November 2006 rating decision, the RO granted service connection 
for a skin condition, atopic dermatitis, and assigned a 
disability rating of 10 percent, effective from April 2006.  The 
Veteran appealed for a higher rating.  In an April 2008 rating 
decision, the RO increased the rating for atopic dermatitis to 30 
percent, from the initial April 2006 effective date for service 
connection.  The Veteran has continued his appeal of the rating, 
and is seeking a rating higher than 30 percent from April 2006 
forward.

Under 38 C.F.R. § 4.118, dermatitis is evaluated, in pertinent 
part, as follows:

More than 40 percent of the entire body or 
more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs required 
during the past 12-month period  
...........................................
. 60 percent

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs required for a total duration of six 
weeks or more, but 
not constantly, during the past 12-month 
period
   ......................................................... 30 
percent

38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran had a VA skin examination in September 2006.  He 
reported that he had a rash continuously, and that the rash 
itched.  He indicated that over the preceding 12 months he had 
used three medications: (1) a daily oral antihistamine, 
fexofenadine, (2) twice daily triamcinolone acetonide cream, and 
(3) twice daily desoximetasone cream.  The examiner summarized 
that the Veteran had a long history of using systemic 
medications, usually antihistamines, and topical corticosteroids, 
but no immunosuppressant drugs.  The examiner stated that the 
exposed areas that the dermatitis affected included the ears, the 
back of the neck, and the fingers, thumbs, and knuckles.  The 
examiner indicated that these areas constituted 6 to 7 percent of 
the exposed area.  The examiner indicated that the dermatitis 
also affected areas on the arms, trunk, and legs, and affected 20 
to 21 percent of the entire body area.

Private treatment records reveal that when visiting a neurologist 
for a different condition, the Veteran reported that he has an 
occasional rash.  Private treatment records dated in June 2007, 
December 2007 and January 2008 indicated the skin had no lesions 
or rashes.

In the March 2010 hearing, the Veteran reported that his 
dermatitis continued as a rash, with daily itching, affecting 
areas on his neck, trunk, arms, hands, and legs, with different 
areas affected at different times.  He indicated that a 
dermatologist prescribed treatment with a steroid cream, Kenalog.  
He reported that the dermatologist instructed him to take breaks 
in his used of that cream.  He stated that he also sometimes took 
nonprescription Benadryl pills, to reduce itching.  He stated 
that the medications helped with the symptoms, but the symptoms 
always returned.  He indicated that the disorder led him to wear 
long sleeves in hot weather, to cover rash-affected areas at 
work.

The evidence indicates that the Veteran's dermatitis has been 
treated with topical corticosteroids but not systemic 
corticosteroids, and that it has not been treated with 
immunosuppressants.  The 2006 examination documented involvement 
of 21 percent of the entire body area.  There has been no 
indication that 40 percent of the entire body or 40 percent of 
exposed areas have been affected.  The manifestations of the 
dermatitis have not met or more nearly approximated the criteria 
for the next higher rating of 60 percent.  Thus, a rating in 
excess of 30 percent for the Veteran's atopic dermatitis is not 
warranted. 

B.	Hallux Valgus of the Left and Right Feet

During service, hallux valgus was found in the Veteran's left and 
right feet.  In 1993, he had surgery, a modified McBride 
bunionectomy, to address that disorder in his left foot.  In the 
November 2006 rating decision, the RO granted service connection 
for a single disability of "status post bunionectomy with 
osteotomy of the proximal metatarsal with moderate to severe 
hallux valgus deformity with degenerative changes, left foot and 
prominent hallux valgus, right foot."  The RO assigned a 10 
percent disability rating, effective with the April 17, 2006, 
grant of service connection.  The Veteran appealed that rating.  

The RO evaluated the left and right foot disorders together, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2009).  Under that 
Code anterior metatarsalgia (Morton's disease) whether unilateral 
or bilateral, is rated at 10 percent.  The portions of the VA 
rating schedule that address foot disabilities also provide for a 
10 percent rating for unilateral hallux valgus if the hallux 
valgus has been operated upon, with resection of the metatarsal 
head, or if the hallux valgus is severe, and equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 
5280.  Hammer toe, without claw foot, is rated at 10 percent if 
affecting all toes in one foot, and at 0 percent for single toes.  
38 C.F.R. § 4.71a, Diagnostic Code 5282.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Veteran had a VA medical examination of his feet in September 
2006.  The examiner reported having reviewed the Veteran's claims 
file.  The Veteran indicated that, since the 1993 surgery, both 
joint pain and hallux valgus deformity had recurred in the left 
foot.  He reported having pain in both feet, present even at 
rest, but worse with weightbearing and walking.  The Veteran wore 
gel inserts in his shoes to reduce pressure on the great toe 
metatarsal joints.  The examiner observed a 30 degree valgus 
deformity of the left great toe at the metatarsal joint.  The 
middle three toes of the left foot had hammertoe deformities.  
The left foot had pain with moderate compression of the 
metatarsal joint dorsum, and severe pain with forcible 
dorsiflexion of the metatarsal joint of the great toe.  In the 
right foot, the great toe had a severe, 52 degree valgus 
deformity.  As a result of the hallux valgus, the remaining four 
toes had hammertoe deformities.  There was a bony excrescence at 
the right great toe metatarsal joint that was tender to even mild 
palpation.  Pain in the left and right great toe metatarsal 
joints increased after 15 to 20 steps of walking.

In his March 2010 hearing, the Veteran stated that his bunion 
deformities necessitated shoes in a wide size that was not 
readily available in stores.  He indicated that he used cushioned 
inserts in his shoes to reduce pressure on the painful parts of 
his feet.  He reported that he had pain in both feet that 
required treatment with pain medication.  He stated that the pain 
in his feet limited his capacity for physical activities.  He 
indicated that his work as an accountant was sedentary.  The 
Veteran asserted that his left and right feet should be rated 
separately.

The medical records indicate that the Veteran has bilateral 
hallux valgus with distinct disability in each foot.  Therefore, 
separate ratings for the right and left foot are appropriate. 

The RO assigned a single 10 percent rating under Diagnostic Code 
5279, apparently to cover bilateral symptoms.  The Board finds 
that after separating the disabilities for the left and right 
feet, the appropriate Diagnostic Code for evaluation of the left 
hallux valgus is Diagnostic Code 5280, rather than Diagnostic 
Code 5279.  In this regard, the left hallux valgus is status post 
surgery, and the joint has chronic pain and pain with motion.  
The disability in that foot is consistent with a 10 percent 
rating under Diagnostic Code 5280.  As three, but not all four, 
of the toes in the left foot besides the great toe have hammertoe 
deformities, consideration under Diagnostic Code 5282 is not 
warranted.  Additionally, as painful motion is contemplated in 
Diagnostic Code 5280, a separate rating for degenerative joint 
disease is not warranted.  See 38 C.F.R. § 4.14 (the evaluation 
of the same manifestation or disability under different diagnoses 
is to be avoided).  

In the right foot, the severe hallux valgus deformity is 
accompanied by pain in the metatarsal joint.  The right hallux 
valgus has not been addressed by surgery, and has not been 
described as equivalent to amputation of the great toe; but it 
has led to hammertoe deformity in the other four toes.  The right 
foot disability can appropriately be addressed by a 10 percent 
rating under Diagnostic Code 5282, separate from the rating for 
the left foot.

In summary, the Board is taking the single disability previously 
rated under Diagnostic Code 5279 and separating it into separate 
10 percent ratings for the right and left feet, under Diagnostic 
Codes 5282 and 5280, respectively.  The separate ratings awarded 
herein take the place of the previous single disability rating 
under Diagnostic Code 5279.  




C.	Other Considerations

The Board has also considered whether the Veteran's atopic 
dermatitis and foot disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to service connection for a lung disorder is denied.

Entitlement to disability rating higher than 30 percent for 
atopic dermatitis is denied.

From April 17, 2006, entitlement to a 10 percent disability 
rating for status post bunionectomy with osteotomy of the 
proximal metatarsal with moderate to severe hallux valgus 
deformity with degenerative changes AND a separate 10 percent 
rating for prominent hallux valgus, right foot with hammertoe 
deformities is granted, subject to the regulations applicable to 
the payment of monetary benefits.


REMAND

In his March 2010 hearing, the Veteran reported that during 
service physicians informed him that his blood pressure had 
increased.  He stated that within a year after his separation 
from service, his primary care physician, Dr. Ceniza, started him 
on medication to address hypertension.  The claims file contains 
some records of recent treatment of the Veteran by Dr. Ceniza, 
but does not contain records of treatment during the year 
following separation from service.  The Board will remand the 
case to seek those records, as they are relevant to the claim for 
service connection for hypertension.

The Veteran's service treatment records do not show treatment for 
symptoms affecting the back.  In August 1996, however, prior to 
separation from service, the Veteran reported a history of back 
pain with overexertion.  In his March 2010 hearing, the Veteran 
indicated that soon after separation from service he told 
Dr. Ceniza of his low back pain.  He stated that the pain was 
initially treated with nonprescription pain medication, but that 
after worsening over time Dr. Ceniza referred him for a neurology 
consultation.  The claims file contains medical records from 2006 
and 2007 that address low back pain.  The records of Dr. Ceniza's 
treatment of the Veteran immediately after retirement from 
service, which the Board is requesting to develop the 
hypertension claim, are also relevant to the back disability 
claim.  The Board therefore remands the back claim for that 
action.

The Veteran's service treatment records reflect that he was seen 
in March 1984 for left knee abrasions sustained in a motor 
vehicle accident.  In October 1992, he had treatment for right 
knee pain with onset while playing tennis.  The clinician's 
assessment was medial collateral ligament strain.  While the 
Veteran did not report any chronic problem in either knee at the 
time of separation from service, his 2006 claim included claims 
for bilateral knee disabilities.  In his 2010 hearing, he also 
reported having hurt his right knee during service when he fell 
while jogging.  He attributed current intermittent pain in each 
knee to wear and tear from physical activity during service.  The 
Veteran has not had a VA examination that addressed his claims 
with respect to his knees.  The Board will remand the issues for 
a VA examination, with file review, for findings as to the nature 
of any current knee disabilities, and opinions as to the likely 
etiology of any such disabilities.

The Veteran's service treatment reports include scattered reports 
of headaches, generally associated with acute illness.  In 
January 1982 he complained of a headache and was diagnosed with 
gastroenteritis.  In August 1983 he complained of blurred vision 
and headache times two days.  In December 1983 he had a headache 
associated with a viral syndrome.  On annual examinations in 
October 1971, October 1978 and June 1991 he specifically denied 
having frequent or severe headaches.  On his August 1996 
separation examination, he again specifically denied having 
frequent or severe headaches, but responded affirmatively to 
multiple other conditions.  

In his March 2010 hearing, the Veteran reported that he has 
severe headaches about once per week, and that he began to have 
these at about the age of 40, while he was in the service.  The 
Veteran has not had a VA examination that addresses the migraine 
headaches claim.  The Board will remand the issue for a VA 
examination to address the nature and likely etiology of any 
current disorder manifested by headaches.

The Veteran contends that he has episodes of right shoulder pain 
that began during service.  His service treatment records reflect 
complaints of right shoulder pain on several occasions.  He has 
not had a VA examination that addresses the claim.  On remand, 
the VA orthopedic examination to address the right and left knee 
claims should also address the nature and likely etiology of any 
current right shoulder disability.

The Veteran appealed the initial noncompensable disability rating 
that the RO assigned for left ear hearing loss and the denial of 
service connection for right ear hearing loss.  The RO based that 
rating on audiological testing performed during the Veteran's 
service.  In November 2009, VA attempted a VA audiological 
examination, but the examiner found that the test results were 
not reliable.  The Veteran has indicated that he followed 
instructions during the examination, and that he does not know 
why the testing was unsuccessful.  He expressed that he desires a 
new examination.  On remand, the Veteran should receive a new 
audiological examination, with testing to determine his current 
hearing levels, and for an opinion as to whether any hearing loss 
disability identified in the right ear is related to military 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete the necessary 
authorization form for VA to request 
treatment records from Dr. Ceniza dating from 
January 1997 forward.  Associate the records 
obtained with the Veteran's claims file.

2.  Schedule the Veteran for a VA joints 
examination to determine whether the Veteran 
suffers from any current disabilities of the 
right knee, left knee, and right shoulder and 
if so, whether any such disorders are related 
to service.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should provide 
diagnoses for any current disabilities 
affecting the right knee, left knee, or right 
shoulder.  With respect to each current knee 
or right shoulder disability, the examiner 
should express an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disability is 
causally related to events during service, 
including knee injuries and right shoulder 
pain complaints recorded during service.  The 
examiner should explain the bases for the 
conclusions reached.

3.  Schedule the Veteran for a VA 
neurological examination to address the 
nature of any current disorder manifested by 
headaches and for an opinion as to whether a 
current headache disorder is related to 
service.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should provide a 
diagnosis for any current disorder manifested 
by headaches.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current headache 
disorder began during service or is otherwise 
causally related to events during service.  
The examiner should explain the conclusions 
reached.

4.  Schedule the Veteran for a VA 
audiological examination to determine the 
current extent of left and right ear hearing 
impairment and for an opinion as to whether 
any right ear hearing loss disability 
identified is related to service.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  A complete audiological 
evaluation should be conducted and the 
results reported.  After examining the 
Veteran and reviewing the claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 50 
percent or greater probability) that any 
current hearing loss disability in the right 
ear began during service or is otherwise 
causally related to events during service, 
including noise exposure therein.  The 
examiner should explain the bases for the 
conclusions reached.

5.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claims can be granted.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


